     Case 5:20-cv-02393-ODW-JC Document 15 Filed 08/31/21 Page 1 of 1 Page ID #:318



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10    ANDRE LUIZ COSTA SOARES, ) Case No. 5:20-cv-02393-ODW-JC
                                   )
11                    Petitioner,  )
                                   )
12                v.               )
                                   ) JUDGMENT
13                                 )
      CHAD WOLF, ACTING            )
14    SECRETARY OF THE             )
      DEPARTMENT OF                )
15    HOMELAND SECURITY, et al., )
                                   )
16                    Respondents. )
                                   )
17    ___________________________ )

18         In accordance with this Court’s Order Granting Motion to Dismiss and
19   Dismissing Petition and Action, IT IS HEREBY ADJUDGED that petitioner’s
20   “Emergency Petition for Writ of Habeas Corpus and Complaint for Declaratory and
21   Preliminary Injunctive Relief with Temporary Restraining Order” and this action are

22
     dismissed without prejudice.
           IT IS SO ADJUDGED.
23
     DATED: _August 31, 2021
24
25                                  _____________________________________
26                                  HONORABLE OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
27
28
